Citation Nr: 0430612	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  95-41 926	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
August 1987, and he had subsequent service in the reserves.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 1995 and June 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

Procedurally, the RO has at times adjudicated the claims on 
the full merits (i.e., on a de novo basis), without first 
determining whether new and material evidence had been 
submitted to reopen the claims, since they already had been 
denied previously and not timely appealed.  For example, the 
veteran did not appeal an earlier July 1992 RO rating 
decision that denied service connection for a psychiatric 
disorder, inclusive of PTSD.  He applied to reopen this claim 
in January 1994, and the RO denied his claim in July 1995, de 
novo, without specifically addressing the threshold 
preliminary issue of whether he had submitted new and 
material evidence to reopen the claim.  This, in turn, 
essentially amounted to a de facto holding that he had or, at 
the very least, that he did not need to.  But subsequently, 
in September 1995, the RO specifically determined that 
new and material evidence had not been submitted to reopen 
the claim.  Regardless, the Board still must first make this 
initial determination because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
merits of it de novo.  See Barnett v. Brown, 8 Vet. App. 1 
(1995).

Also at issue is a June 2000 RO rating decision that denied 
service connection for a seizure disorder and, as well, 
denied, on a de novo basis, service connection for a 
psychiatric disorder other than PTSD (e.g., depression, 
anxiety, dysthymia, etc.), again without first addressing 
whether new and material evidence had been submitted to 
reopen the claim.

Then, in an October 2003 Statement in Support of Claim (VA 
Form 21-4138), the veteran withdrew his appeal for service 
connection for a seizure disorder.  And he asserted for the 
first time claims for service connection for blackouts, 
migraine headaches, dizziness, and "white matter disease."  
He also asserted a claim for service connection for "major 
depression," but this is part and parcel of his claim for 
service connection for a psychiatric disorder other than 
PTSD.  These additional claims have not been adjudicated by 
the RO, however, much less denied and timely appealed to the 
Board, so they are referred to the RO for further development 
and consideration.  The Board does not currently have 
jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2004).

In more recent statements submitted in November 2003, the 
veteran requested that his prior appeal for service 
connection for a seizure disorder be reinstated.

In Rowell v. Principi, 4 Vet. App. 9, 17 (1993), it was held 
that:

"[t]he biggest difference between the filing 
requirements for the NOD and the 1-9 Appeal [now 
VA Form 9], however, is that failure to file a 
timely 1-9 does not automatically foreclose an 
appeal, render a claim final, or deprive the 
[Board] of jurisdiction.  Statutory section 
7105(d)(3) and regulation [38 C.F.R.] § 19.124 
(replaced by § 20.302(b)) provide that an RO may 
close an appeal for failure to respond to the SOC.  
However, the statute and regulations do not 
require an RO to close a claim in that situation; 
nor do they provide that the claim will be come 
final if the claimant fails to file a timely 1-9 
Appeal."  

Since that 1993 decision in Rowell, however, 38 C.F.R. 
§ 20.204(c) has been amended to provide that the effect of a 
"[w]ithdrawal of an appeal will be deemed a withdrawal of 
the [NOD] and, if filed, the Substantive Appeal, as to all 
issues to which the withdrawal applies.  Withdrawal does not 
preclude filing a new [NOD] and, after a [SOC] is issued, a 
new Substantive Appeal, as to any issue withdrawn, provided 
such filings would be timely under these rules if the appeal 
withdrawn had never been filed."  

Accordingly, the holding and rationale in Rowell are no 
longer governing law.  Here, since the appeal regarding 
service connection for a seizure disorder stemmed from the 
June 2000 rating decision, of which the veteran was notified 
that month, his more recent November 2003 attempt to 
"reinstate" this appeal does not constitute a timely NOD 
and, as such, his appeal concerning this claim cannot be 
reinstated.  Consequently, this claim also is not presently 
before the Board, and his November 2003 statement to 
reinstate his appeal for service connection for a seizure 
disorder must be construed, instead, as a petition to reopen 
this claim.  So this matter likewise is referred to the RO 
for further development and consideration.

Unfortunately, further development of the evidence also is 
needed before the Board can decide the appeal concerning 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder other than PTSD.  So this claim is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.  The Board, however, will decide the claim for PTSD 
specifically.


FINDINGS OF FACT

1.  The veteran was notified in July 1992 of a rating 
decision that month denying service connection for, in part, 
PTSD.  He did not perfect an appeal to the Board from that 
decision.

2.  Some of the additional evidence received since that July 
1992 decision, however, is not duplicative of evidence 
already of record, bears directly and substantially on this 
claim and, thus, is so significant that it must be considered 
in order to fairly decide the merits of this claim.  



3.  The veteran had only peacetime active service; he was not 
awarded any military decorations indicative of participation 
in combat; his military occupational specialty was an 
electrical and mechanical equipment repairman; and his 
participation in specific stressful events cannot be 
corroborated.  

4.  PTSD is not shown.  


CONCLUSIONS OF LAW

1.  The RO's July 1992 decision denying service connection 
for, in part, PTSD, is final.  38 U.S.C.A. §§ 7104, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.302(a) and 
(b), 20.1103 (2004).  

2.  The evidence received since that July 1992 rating 
decision is new and material and, therefore, sufficient to 
reopen the claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001 & 
2004).  

3.  PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1113 West 2002); 38 C.F.R. § 3.303, 
3.304(d) and (f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.



The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  
Pelegrini II, at 120.  Therefore, according to GC, the 
Pelegrini II Court did not hold that VA must vitiate all AOJ 
decisions rendered prior to November 9, 2000 denying service 
connection claims that were still pending before VA on that 
date in order to provide VCAA notice and adjudicate the 
claims anew.  
VAOGCPREC 7-2004 at 2-3.  

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and it can be satisfied by a Statement of 
the Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  



In this particular instance, the claim at issue stems from a 
rating action in July 1995 that, obviously, was several years 
prior to the enactment of the VCAA.  So compliance with the 
holding in Pelegrini II, insofar as VCAA notice prior to 
the initial denial, was impossible.  But bear in mind the 
Pelegrini II Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id., at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
mere harmless error.  That is to say, there has been 
compliance with the holding in Pelegrini II during the years 
since the VCAA became law.

The RO sent the veteran VCAA notice in the May 2003 SSOC.  

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While, admittedly, the VCAA 
notice was not given prior to the RO's July 1995 
adjudication, the veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claims, and to respond to his VA notices.  Indeed, he had 
time to identify and/or submit additional supporting evidence 
after issuance of the SSOC (containing the VCAA notice).  And 
this all occurred before actual certification of his appeal 
to the Board.  Moreover, even once his appeal arrived at the 
Board, he had still additional time (90 more days) to 
identify and/or submit additional supporting evidence and 
even beyond that with justification for delay.  38 C.F.R. 
§ 20.1304.  Therefore, notwithstanding requirements of 
Pelegrini II as to the timing of the VCAA notification, 
deciding his appeal at this juncture is not prejudicial error 
to him.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
Moreover, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The service medical records (SMRs) pertaining to the 
veteran's time spent on active duty have been obtained, as 
have records from the Social Security Administration (SSA), 
VA clinical records, and private clinical records, including 
those prepared during his periods of incarceration since 
service.  Furthermore, he testified at a hearing in support 
of his claims in January 1996, and a transcript of that 
proceeding is on file.  And although he testified that he had 
received counseling with a Chaplain while on active duty in 
the military, he did not allege there were any actual records 
or other written documentation of this that could be 
obtained.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  



So no further development is required to comply with the VCAA 
or the implementing regulations.  And the veteran is not 
prejudiced by the Board deciding the claim for PTSD without 
first remanding this claim to the RO.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Reopening Previously Denied Claim

As mentioned, the veteran was notified in July 1992 of a 
rating decision that month denying service connection for, in 
part, PTSD.  Despite being apprised of his procedural and 
appellate rights, he did not initiate a timely appeal to the 
Board by submitting an NOD.  38 C.F.R. § 20.200.  Thus, that 
decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, this, in turn, 
means there must be new and material evidence since that 
decision to reopen the claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full merits 
if VA has fully complied with all notification and assistance 
to the veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156 resulting from the VCAA 
only apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim for service connection was received in 
January 1994 - prior to this cutoff date.  So the former 
version of 38 C.F.R. § 3.156(a) is the version that must be 
applied here.

Under the former version of 38 C.F.R. § 3.156(a), new and 
material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Materiality meant evidence that "tend[ed] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Sutton v. Brown, 9 Vet. App. 553, 562 (1996) (citing 
Evans v. Brown, 9 Vet. App. 273, 283 (1996)), it was held 
that, as to the probativeness inquiry of new and material 
evidence, the new evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for the last final disallowance of the claim, but need 
not be probative of all elements required for the award.  

Indeed, for the limited purpose of determining whether the 
claim should be reopened, weighing the probative value of the 
evidence in question is not permitted.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 270-71 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510 (1992); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); and Reonal v. Brown, 5 Vet. App. 458, 461 
(1993)).  The question of the probative value of this 
evidence does not arise until the claim is reopened and 
addressed on the full merits.

At the time of the July 1992 RO denial there was no medical 
evidence on file.  Since then, however, numerous medical 
records have been received and some contain a diagnosis of 
PTSD.  Also, the veteran's written statements and his 
January 1996 hearing testimony are cumulatively to the effect 
that he was exposed to combat conditions, even though he 
served in peacetime.  Standing alone, and interpreted most 
favorably to him, because these newly received medical 
records indicate he has PTSD possibly related to his military 
service, which was not shown at the time of the July 1992 RO 
denial, the evidence is new and material and, thus, 
sufficient to reopen his claim for PTSD.  See, e.g., Jackson 
v. Principi, 265 F.3d 1366, 1371 (Fed. Cir. 2001); Hickson v. 
West, 11 Vet. App. 374, 378 (1998).  

Governing Laws and Regulations when Adjudicating on Merits

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1131; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection also is permissible for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Service connection may be granted, as well, for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  



Stated another way, "[a] veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000)).  Also 
found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The regulation governing claims specifically for service 
connection for PTSD, 38 C.F.R. § 3.304(f), was amended in 
June 1999, but retroactively effective from March 7, 1997, to 
comply with the Court's holding in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The regulatory amendment was made effective 
from the date of the Cohen decision.  As revised effective 
March 7, 1997, 38 C.F.R. § 3.304(f) requires (1) medical 
evidence diagnosing the condition in accordance with section 
4.125(a), i.e., the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2004).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted 
effective from March 7, 2002.  But these additional 
regulatory changes were primarily directed at claims 
involving service connection for PTSD based on a personal 
assault.  The changes in the regulation pertaining to PTSD, 
concerning this claim at issue, were not substantive in 
nature.  As such, the veteran would not be prejudiced by 
the Board deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the occurrence of a stressor 
during service to support the diagnosis will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citations or other supportive 
evidence that he engaged in combat with the enemy, and the 
claimed stressors are related to his combat, his lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided the testimony is found to be 
satisfactory-that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

If, however, it is determined the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other 
corroborative evidence substantiating or verifying his 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  But this notwithstanding, credible 
evidence that the claimed in-service stressor actually 
occurred is still required.  38 C.F.R. § 3.304(f).  And 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  

In addition, VA Adjudication Procedural Manual M21-1 provides 
in pertinent part:

A stressor is not to be limited to just one single 
episode.  A group of experiences also may affect an 
individual, leading to a diagnosis of PTSD.  

MANUAL M21-1, Part VI, P 11.38(a)(2) (Sep. 12, 1997).

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The veteran testified that his sole in-service stressor was 
combat-related and occurred during the conflict between Iraq 
and Iran when, after the U.S.S. Stark was attacked by Iranian 
forces, his ship, the aircraft carrier U.S.S. Ranger, was 
sent to the Persian Gulf and was also attacked by Iranian 
forces (see pages 2 and 3 of the transcript of his January 
1996 RO hearing).  He also testified, and his SMRs confirm, 
that he did not receive any psychiatric treatment during 
active service, although he said that he has received 
counseling from a Chaplain.  

A March 1998 report from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) states that records 
revealed the "USS Stark" was hit by an Exocet missile fired 
by Iraqi aircraft on May 17, 1987, in the Persian Gulf, 
killing 37 crewman on the Stark.  But records show the U.S.S. 
Ranger was in San Diego, California in May 1987, when that 
attack occurred, and served on the west coast of the United 
States in that year and in 1988.  On May 31, 1987, a fire 
occurred in the stacks of the U.S.S. Ranger that was brought 
under control.  

Medical records related to the veteran's period of post-
service incarceration in 1990 and 1991 reflect diagnoses of 
PTSD, but these were in conjunction with complaints of 
flashbacks of Vietnam service.  And not only did the veteran 
not serve in the Republic of Vietnam, during the Vietnam era, 
the conflict there was long over, having finished in May 
1975, almost a decade prior to the commencement of his period 
of active duty in October 1984.  So he has no credibility.

Accordingly, the Board cannot concede that the veteran 
experienced any combat stressors, as alleged in his written 
and oral testimony.  Moreover, there is no allegation of 
noncombat stressors, much less any corroboration thereof.

The diagnoses of PTSD have been predicated on the actual 
occurrence of a stressor in service (most notably, while 
stationed in Vietnam).  But since the stressor, itself, is 
not independently substantiated - indeed, appears totally 
fabricated, the diagnoses are without any plausible basis.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) (a 
diagnosis is only as good and credible as the history on 
which it is predicated).  Hence, since the essential basis of 
these diagnoses rest entirely on an inaccurate factual 
premise, these diagnoses have no probative value.  Thus, 
service connection for PTSD is not warranted because the 
preponderance of the evidence is against the claim, meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 C.F.R. § 3.102; Alemany, 9 Vet. App. 519.


ORDER

The claim for service connection for PTSD is denied.


REMAND

With respect to whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disorder other than PTSD, the veteran and his 
representative have requested that the SMRs of the veteran's 
service in the reserves, which followed his active duty, be 
obtained.  And as the RO acknowledged in the June 2000 rating 
action, these records have not been obtained.

Additionally, the RO has attempted to obtain additional 
records from the SSA in June and August 2004 but, if any 
exist, these are also not on file.

The veteran and his representative also have requested that 
he be provided a VA psychiatric examination to determine the 
etiology of any current psychiatric disorder.  

One of the provisions of the VCAA, 38 U.S.C. § 5103A(d)(1)(a) 
(West 2002), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  The enabling 
regulation is 38 C.F.R. § 3.159(c)(4) (2003).  However, 
38 C.F.R. § 3.159(c)(4)(iii) (2003) provides that 38 C.F.R. 
§ 3.159(c)(4) "applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured."  

Consequently, a VA psychiatric examination to determine 
whether a nexus exists between any current psychiatric 
disorder, other than PTSD, and the veteran's military service 
(either his active service or subsequent service in the 
reserves), will not be provided unless and until it is first 
determined that new and material evidence has been submitted 
to reopen his claim for psychiatric conditions other than 
PTSD.

The case hereby is remanded to the RO for the following 
development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.   

2.  The RO must take the appropriate steps to 
verify the veteran's periods of military service 
in the reserves following his active duty from 
1984 to 1987 and to obtain the SMRs of those 
periods of reserve duty.  When obtained they 
should be associated with the other evidence in 
the claims files. 

3.  Also ensure that all available SSA records 
that are not already on file are obtained and 
associated with the claims files.

4.  Thereafter, review the claims files.  If any 
development is incomplete, take corrective 
action.  38 C.F.R. § 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998). 

*If it is determined that new and material 
evidence has been submitted to reopen the claim 
for service connection for psychiatric conditions 
other than PTSD, the RO should give appropriate 
consideration to providing the veteran a VA 
psychiatric examination to determine whether a 
nexus exists between any current psychiatric 
disorder, other than PTSD or a personality 
disorder, and his military service - either his 
active duty service or subsequent service while 
in the reserves.

5.  Then readjudicate the claim based on the 
additional evidence obtained.  If the benefit 
sought on appeal remains denied, prepare an SSOC 
and send it to the veteran and his 
representative.  Give them time to respond before 
returning the case to the Board for further 
appellate consideration.

The veteran need take no further action until he is further 
informed.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



